SCHEDULE B Contracts and Policies for Pruco Life Insurance Company · PruLife® Custom PremierII* (“VUL” Flexible Premium Variable Universal Life Insurance Contract) · PruLife® Universal Plus (“UL”) · PruLife® Universal Protector (“UL”) · Term Elite® · Term Essential® · PruLife® Return of Premium Term · PruTerm WorkLife 65SM · PruLifeâ SUL Protector · VUL Protector® · PruLife® Index Advantage Universal Life (UL) · PruLife® Founders Plus UL · M PremierSM VUL*(Flexible Premium Variable Universal Life Insurance Contract) · M PremierSM VUL Protector®(Individual Flexible Variable Universal Life Insurance Contract) · Magnastar Variable Universal Life Contract(Private Placement Variable Universal Life Insurance Contract) Contracts and Policies for Pruco Life Insurance Company of New Jersey · PruLife® Custom PremierII* (“VUL” Flexible Premium Variable Universal Life Insurance Contract) · PruLife Universal Protector (“UL”) · PruLifeâUniversal Plus (“UL”) · Term Elite® · Term Essential® · PruLife® Return of Premium Term · PruTerm WorkLife 65 SM · PruLifeâ SUL Protector · VUL Protectorâ · PruLife® Index Advantage Universal Life (UL) · PruLife® Founders Plus UL · M PremierSM VUL*(Flexible Premium Variable Universal Life Insurance Contract) · M PremierSM VUL Protector®(Individual Flexible Variable Universal Life Insurance Contract) * Securities under the Securities Act of 1933
